THE RESERVE PETROLEUM COMPANY 6801 N. Broadway Ext.Suite 300 Oklahoma City, Oklahoma 73116-9092 SECURTIES AND EXCHANGE COMMISSION Washington DC Dear Sir: Forwarded herewith is the Proxy Statement, Form of Proxy and Notice of Annual Meeting of the Stockholders, to be held on May 19, 2009.The proxy material will be mailed to the Stockholders on or about April 17, 2009. Preliminary proxy material was not filed because the only matter to be acted upon is the election of the board of directors. Very truly yours, THE RESERVE PETROLEUM COMPANY Date: April 17, 2009 /s/ James L. Tyler James L. Tyler 2nd Vice President UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) T Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 THE RESERVE PETROLEUM COMPANY (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): T No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: THE RESERVE PETROLEUM COMPANY Notice of 2009 Annual Meeting and Proxy Statement THE RESERVE PETROLEUM COMPANY 6801 N. Broadway Ext, Suite 300 Oklahoma City, Oklahoma 73116-9092 April 17, 2009 Dear Stockholder: On behalf of the Board of Directors, it is my pleasure to invite you to attend the 2009 Annual Meeting of Stockholders of The Reserve Petroleum Company on Tuesday, May 19, 2009, at 3:00 p.m. local time, in Oklahoma City, Oklahoma.Information about the Annual Meeting is presented in the following pages. The Annual Meeting will begin with a discussion and vote on the matters set forth in the accompanying Notice of 2009 Annual Meeting of Stockholders and Proxy Statement, followed by a discussion on any other business matters that are properly brought before the Annual Meeting. Your vote is very important.We encourage you to read the Proxy Statement and vote your shares as soon as possible.Whether or not you plan to attend, you can be sure your shares are represented at the Annual Meeting by promptly completing, signing, dating and returning your Proxy Card in the enclosed envelope. If you will need special assistance at the Annual Meeting because of a disability, please contact James L.Tyler, 2nd Vice President, at (405) 848-7551. Thank you for your continued support of The Reserve Petroleum Company.We look forward to seeing you on May 19th. Sincerely, /s/ Mason McLain Mason McLain Chairman of the Board and Chief Executive Officer i TABLE OF CONTENTS Notice of 2009 Annual Meeting of Stockholders iii Proxy Statement 1 General 1 Solicitation of Proxies 1 Voting Rights and Outstanding Shares 1 Information Relating to Directors, Nominees and Executive Officers 2 Security Ownership of Certain Beneficial Owners and Management 6 Information Relating to the Board of Directors and Committees 7 Executive Compensation 9 Code of Ethics for Senior Officers 10 Information Regarding Communications With Auditors 10 Section16(a) Beneficial Ownership Reporting Compliance 11 Independent Public Accountants 11 Additional Information 12 ii Table of Contents THE RESERVE PETROLEUM COMPANY 6801 N. Broadway, Suite 300 Oklahoma City, Oklahoma 73116-9092 NOTICE OF 2 To The Stockholders: The 2009 Annual Meeting of Stockholders of The Reserve Petroleum Company (the “Company”) will be held on Tuesday, May 19, 2009, at 3:00 p.m. local time, at the offices of the Company at 6801 N. Broadway Ext, Suite 300, Oklahoma City, Oklahoma for the following purposes: 1. Electing nine (9) directors to serve for the next year and until their successors are elected and qualified. 2. Transacting such other business as may properly be brought before the Annual Meeting or any adjournment thereof. The Board of Directors has fixed the close of business on April 13, 2009 as the record date for the determination of stockholders entitled to notice of, and to vote at, the Annual Meeting of Stockholders. STOCKHOLDERS ARE URGED TO VOTE, SIGN, DATE AND RETURN PROMPTLY THE ENCLOSED PROXY CARD IN THE ENCLOSED PREPAID ENVELOPE.It is desirablethat as many stockholders as possible be represented at the Annual Meeting.Consequently, whether or not you now plan to attend in person, please vote, sign, date and return the enclosed Proxy Card.If you attend the Annual Meeting, you may vote your shares in person even though you have previously signed and returned your Proxy Card. By Order of the Board of Directors, s/ Mason McLain Mason McLain, Chief Executive Officer iii Table of Contents PROXY STATEMENT GENERAL The enclosed proxy is solicited on behalf of the Board of Directors (the “Board”) of The Reserve Petroleum Company (“Company”, “we”, “our” or “us”) for the 2009 Annual Meeting of Stockholders (the “Annual Meeting”) to be held at the principal executive offices of the Company, 6801 N. Broadway Ext, Oklahoma City, Oklahoma 73116-9092, on Tuesday, May 19, 2009, at 3:00p.m. local time, or any adjournment thereof.This Proxy Statement and Proxy Card are first being sent to the stockholders on or about April 17, 2009.The proxy will be voted at the Annual Meeting if the signer of the Proxy Card was a stockholder of record on April 13, 2009 (the “Record Date”). SOLICITATION OF PROXIES The Company will bear the costs of solicitation, which are estimated to be approximately $31,750, of which amount approximately $22,500 has been spent to date.Solicitation of proxies may be made by personal interview, mail, telephone or telegram by Directors, officers, and regular employees of the Company.Copies of proxy material and of the Company’s 2008 Annual Report on Form 10-K may also be supplied to holders of record, as well as to brokers, dealers, banks and voting trustees, or their nominees, for the purpose of soliciting proxies from the beneficial owners, and the Company will reimburse such holders for their reasonable forwarding expenses. VOTING RIGHTS AND OUTSTANDING SHARES Voting rights are vested exclusively in the holders of the Company’s common stock, par value $.50 per share, with each share entitled to one (1) vote on each matter coming before the Annual Meeting.Only stockholders of record at the close of business on the Record Date will be entitled to receive notice of and to vote at the Annual Meeting.On the Record Date, there were 162,148.64 shares of common stock of the Company outstanding and entitled to be voted. The presence, in person or by proxy, of the holders of a majority of the outstanding shares of common stock of the Company entitled to vote is necessary to constitute a quorum at the Annual Meeting.The shares represented by any and all proxies received by the Company will be counted towards a quorum, notwithstanding that any such proxies contain thereon an abstention or a broker non-vote.Notwithstanding the Record Date specified above, the Company’s stock transfer books will not be closed and shares may be transferred subsequent to the Record Date.However, all votes must be cast in the names of the stockholders of record on the Record Date. All votes will be tabulated by the Inspector of Election appointed for the Annual Meeting, who will separately tabulate affirmative votes, abstentions and broker non-votes.The election of the nominees to the Board requires the affirmative vote of a majority of the shares of common stock represented at the Annual Meeting and entitled to vote, provided a quorum is present.Proxies specifying “withheldauthority to vote” will have the same effect as a vote “against” the nominees, while a broker non-vote will have no effect. If sufficient shares are not present to provide a quorum on May 19th, the Annual Meeting, after the lapse of at least half an hour, will be adjourned by those present or represented and entitled to vote.Those stockholders entitled to receive notice of and to vote at the Annual Meeting will be sent written notice of an adjournment meeting to be held with a quorum of those present in person or by proxy at such meeting.Under the Restated Bylaws of the Company, any number of stockholders, in person or by proxy, will constitute a quorum at the adjournment meeting. 1 Table of Contents A list of the stockholders entitled to vote at the Annual Meeting will be available for inspection during ordinary business hours at the offices of the Company for a period of ten (10) days preceding the Annual Meeting and at the Annual Meeting for purposes relating to the Annual Meeting. You can ensure that your shares are voted at the Annual Meeting by submitting your instructions by completing, signing, dating and returning the enclosed Proxy Card in the envelope provided.Submitting your instructions by Proxy Card will not affect your right to attend the Annual Meeting and vote.A stockholder who gives a proxy may revoke it at any time before it is exercised by voting in person at the Annual Meeting, by delivering a subsequent proxy, or by notifying James L. Tyler, the Inspector of Election, in writing of such revocation. A stockholder of record on the Record Date may vote in one of the following ways: · by completing and mailing the Proxy Card; or · by written ballot at the Annual Meeting. Your shares will be voted as you indicate on your Proxy Card.If you return your Proxy Card, but you do not indicate your voting preferences, the proxies will vote your shares FOR the nominees for Directors and in their discretion for such other matters as may come before the Annual Meeting. If your shares are held in a brokerage account in your broker’s name (this is called street name), you should follow the voting directions provided by your broker or nominee.You may complete and mail a voting instruction card to your broker or nominee. Your shares should be voted by your broker or nominee as you have directed. The Company will pass out written ballots to anyone who wants to vote at the Annual Meeting. For additional information concerning the manner of proxy solicitation and voting, please see “Additional Information” beginning on page 12 of this Proxy Statement. INFORMATION RELATING TO DIRECTORS, NOMINEES AND EXECUTIVE OFFICERS Directors and Director Nominees The nine (9) persons named below are nominees for election as Directors of the Company to serve until the next annual meeting of stockholders and until their respective successors are elected and qualified.If any nominee is unable to serve, which the Company has no reason to expect, the persons named in the accompanying Proxy Card intend to vote for the balance of those named and, if they deem it advisable, for a substitute nominee.Each nominee is currently a Director and each has served continuously as a Director since the date of his first election or appointment to the Board.The Board had determined that the following Directors are independent, as independence is defined in Rule 4200(a)(15) of the NASDAQ listing standards: Jerry Crow, Marvin E. Harris, William M. (Bill) Smith and Doug Fuller. 2 Table of Contents The Board recommends a vote FOR each nominee for Director set forth below. The following information and the information set forth in “Executive Officers” pertains to each person’s (i) age as of April 13, 2009, (ii) principal occupations for at least the past five years, and (iii) directorships in other companies. Name Age Position/Office Held With Company Position Held Continuously Since Mason McLain (1) 82 Chief Executive Officer (CEO) May 3, 1955 Robert T. McLain (1) 79 None May 2, 1972 Robert L. Savage 61 None May 6, 1975 Jerry L. Crow (1) 72 None (Retired December 31, 2003) May 4, 1982 Marvin E. Harris, Jr. 57 None May 7,1991 William M. (Bill) Smith 50 None May 5, 1998 Doug Fuller 51 None May 2, 2000 Cameron R. McLain 50 President/ Exploration Manager May 9, 1989 Kyle L. McLain 54 Executive Vice President/Production Manager May 12, 1984 (1) Member of Executive Committee Executive Officers The persons named below are the executive officers of the Company: Name Age Position/Office Held With Company Office Held Continuously Since Mason McLain 81 CEO May 6, 1969 Cameron R.McLain 50 President May 20, 2008 Kyle L. McLain 54 Executive Vice President May 20, 2008 James L. Tyler 60 2nd Vice President, Secretary/Treasurer January 1, 2004 Mason McLain, Director and CEO, and Robert T. McLain, Director, are brothers.Cameron R. McLain, Director and President, and Kyle L. McLain, Director and Executive Vice President, are sons of Mason McLain. 3 Table of Contents Mason McLain, currently serving as CEO of the Company, served as President from May 6, 1969 until May 20, 2008 when he relinquished that title.He had previously served as 1st Vice President since May 3, 1966, and as 2nd Vice President since May 6, 1958.Mr. McLain devotes substantially all of his time to the affairs of the Company, although he is permitted to and does devote part of his time and efforts to the activities of affiliated and family organizations.These organizations are Mesquite Minerals, Inc. (formerly Royalty Pooling Company), Mid-American Oil Company, Lochbuie Holding Company and Lochbuie Limited Partnership, all of which are engaged in varying aspects of the oil and gas industry.Mr. McLain holds a Bachelors degree in Petroleum Engineering from the University of Oklahoma.Mr. McLain is also a director of Webber Investment Company, Mid-American Oil Company, Mesquite Minerals, Inc. and Lochbuie Holding Company. Cameron R. McLain was elected President of the Company on May 20, 2008.He also serves as Exploration Manager and has served in that capacity continuously since his employment on May 9, 1982.Mr. McLain devotes substantially all of his time to Company affairs; however, he devotes a part of his time and efforts to the activities of affiliated organizations.Mr. McLain was previously employed from May, 1980 to May 1982 as a Southern Oklahoma exploration geologist for Cities Service Oil and Gas Company.Mr. McLain has a Bachelor of Science degree in Geology from the University of Oklahoma and a Master of Business Administration degree from Oklahoma City University.Mr. McLain is also a director of Mid-American Oil Company and Mesquite Minerals, Inc. Kyle McLain was elected Executive Vice President on May 20, 2008.He also serves as Production Manager and has served in that capacity continuously since his employment on May 12, 1984.Mr. McLain devotes substantially all of his time to the affairs of the Company, although he spends a part of his time and efforts on the activities of affiliated organizations.Mr. McLain was previously employed as a reservoir engineer for Gulf Oil Corporation from May, 1980 to May, 1984.Mr. McLain has a Bachelor of Science degree in Petroleum Engineering from the University of Oklahoma.Mr. McLain is also a director of Mid-American Oil Company and Mesquite Minerals, Inc. Robert T. McLain served as 1st Vice President of the Company from May 4, 1976 until he retired May 20, 2008.Prior to that date, he was Secretary-Treasurer of the Company from May 2, 1972.He is Chairman of the Board of the Mull Corporation.He had previously served as Chairman and Chief Executive Officer ofBunte¢ Candies, Inc. from 1972 to 1991.Mr. McLain holds a Bachelor of Science degree in Business Administration and a Bachelor of Law degree from the University of Oklahoma.Mr. McLain is also a director of Mid-American Oil Company, Mesquite Minerals, Inc. and Lochbuie Holding Company. Robert L. Savage is President of Leonard Securities, Inc., a NASD Broker Dealer, which he formed.He is also President of Leonard Agency, Inc. and Leonard Investment Advisors, Inc.He was Vice President with Century Investment Group, Inc., from May, 1994 to October, 1997.He was previously employed as an Account Executive with Park Avenue Securities, Inc. from January, 1989 to May 1994.Mr. Savage has a Bachelors degree in Business Administration from Trinity University, San Antonio, Texas, and a Master of Business Administration degree from Southern Methodist University, Dallas, Texas. Jerry L. Crow was employed by the Company from April 7, 1976, until he retired December 31, 2003.He served as Secretary-Treasurer and 2nd Vice President during his employment.Mr.
